Title: [Diary entry: 29 May 1788]
From: Washington, George
To: 

Thursday 29th. Thermometer at 56 in the Morning—56 at Noon And 66 at Night. Clear All day, and cool in the forenoon. Wind being fresh from the No. Wt. Visited all the Plantations. In the Neck—All the Plows and Harrows were at Work in the Corn—Weeding the same and preparing the intervals between the Rows for the reception of Potatoes in drills. Began yesterday afternoon to plant the latter, having finished replanting Corn, and Pumpkins. Examined the Oats here, growing from Spotswood’s Seed, which are very fine. The Wheat in No. 7 is thin, in places None, having been injured both by the Frosts of Winter and the rains of this Spring. The Barley is but indifferent being in places low, thin, and yellow at bottom. At Muddy hole—Except the Plow people at French’s—all hands were at Work in the New ground. At Dogue run—The Plows and Harrows were weeding Corn and preparing for the reception of Potatoes. The other hands, when the plows were overtaken by the latter work, were replanting of Corn. At French’s—The Plows were weeding Corn. The Harrows after breakfast, began to cross the plowing for Pease, in order to prepare the grd. for the reception of them. The Roller had finished rolling the Oats in the lower Meadow and returned to the Carting of Rails at French’s. The other hands were replanting of Corn. At the Ferry. The Plows and a single harrow, drawn by the Mules were weeding Corn and preparing for Potatoes. The double harrows were putting in Buck Wheat wch. would be compleated tomorrow. The other hands were planting Potatoes. In the Afternoon, a Mr. Walke and a Mr. Woodville came in and stayed all Night. 